AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ONAPRIL 27, 2011 REGISTRATION NO. 000-54207 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No.4 to FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 ChineseInvestors.com, Inc. (Name of registrant as specified in its charter) Indiana 35-2089868 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 411 E. Huntington Drive #107-228, Arcadia, CA 91006 (Address of principal executive offices, including zip code) Brett Roper, Director of Administrative Services — (303) 345-1262 (Registrant’s telephone number, including area code) Copies to: Michael E. Shaff, Esq., Irvine Venture Law Firm, LLP 17901 Von Karman Avenue, Suite 500, Irvine, CA 92614 Telephone (949) 660-7700 Securities to be registered pursuant to Section 12(b) of the Act: TITLE OF EACH CLASS TO BE SO REGISTERED NAME OF EACH EXCHANGE ON WHICH EACH CLASS IS TO BE REGISTERED None None Securities to be registered pursuant to Section 12(g) of the Act: TITLE OF CLASS Common Stock, $0.001 par value Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R (Do not check if a smaller reporting company) TABLE OF CONTENTS ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 11 ITEM 2. FINANCIAL INFORMATION 27 ITEM 3. PROPERTIES 35 ITEM 4. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 35 ITEM 5. DIRECTORS AND EXECUTIVE OFFICERS 35 ITEM 6. EXECUTIVE COMPENSATION 36 ITEM 7. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 38 ITEM 8. LEGAL PROCEEDINGS 38 ITEM 9. MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 38 ITEM 10. RECENT SALES OF UNREGISTERED SECURITIES 39 ITEM 11. DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED 39 ITEM 12. INDEMNIFICATION OF DIRECTORS AND OFFICERS 39 ITEM 13. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-1 ITEM 2.
